AMENDMENT NO. 3,

dated February 17, 2003 (this "Amendment"), to the Management Consulting
Agreement, dated November 14, 2000, as amended by Amendment No. 1 thereto dated
March 15, 2002 and Amendment No. 2 dated January 1, 2003 (the "Management
Consulting Agreement"), by and between RESOLUTION PERFORMANCE PRODUCTS LLC, a
Delaware corporation (the "Company"), and APOLLO MANAGEMENT IV, L.P., a Delaware
limited partnership ("Apollo").



WHEREAS,

the Company continues to desire to avail itself of Apollo's expertise pursuant
to the Management Consulting Agreement with respect to Apollo's rendering
certain management consulting and advisory services related to the business and
affairs of the Company and its respective subsidiaries and affiliates and the
review and analysis of certain financial and other transactions;



WHEREAS,

Apollo and the Company agree that it is in their respective best interests to
enter into this Amendment whereby, for the consideration specified herein,
Apollo will continue to provide such services as an independent consultant to
the Company.



NOW, THEREFORE,

in consideration of the mutual covenants hereinafter set forth, the Company and
Apollo agree as follows:



Amendment to Management Consulting Agreement.
Section 4 of the Management Consulting Agreement is hereby amended in its
entirety to read as follows:

"As consideration for Apollo's agreement to render the services set forth in
Section 3(a) of this Agreement and as compensation for any such services
rendered by Apollo, the Company agrees to pay to Apollo an annual fee of
$750,000.00, payable in equal quarterly installments of $187,500.00 (the
"Quarterly Fee") no later than the forty-fifth (45th) day of each fiscal quarter
(the "Payment Date") (or, if such date is not a business day, on the next
business day thereafter); provided, however, that during 2003, the Company shall
have no obligation to pay, and Apollo hereby waives receipt of, the Quarterly
Fee so long as the LTM Adjusted EBITDA (as defined below) for the twelve month
period ending on the last day of each fiscal quarter immediately preceding a
Payment Date during 2003 is less than $116 million (such waived fee, the "Waived
Quarterly Fee"); provided, further however, that notwithstanding the preceding
proviso, in the event the LTM Adjusted EBITDA for the twelve month period ending
on the last day of any fiscal quarter immediately preceding any Payment Date
during 2003 or 2004 (such day, the "Fee Adjustment Date") is $116 million or
more, the Company shall pay to Apollo (i) the Quarterly Fee from and after the
Fee Adjustment Date in accordance with this Section 4 and (ii) 125% of all
Waived Quarterly Fees to date. For purposes of this Agreement, "LTM Adjusted
EBITDA" shall be determined in accordance with the Company's historical
practices. In addition, the Company agrees to pay Apollo an advisory fee of
$1,050,000.00 (i) immediately prior to the consummation of a Realization Event
(as defined in the 2000 Stock Option Plan of Resolution Performance Products
Inc., the Company's corporate parent ("RPP Inc.")) or (ii) at such time as
Apollo and its Affiliates ceases to own in the aggregate at least 50% of the
outstanding shares of common stock of RPP Inc. calculated on a fully diluted
basis.

Upon presentation by Apollo to the Company of such documentation as may be
reasonably requested by the Company, the Company shall reimburse Apollo for all
out-of-pocket expenses, including, without limitation, legal fees and expenses,
and other disbursements incurred by Apollo, its Affiliates or any of its
Affiliates' directors, officers, employees or agents in the performance of
Apollo's obligations hereunder, whether incurred on or prior to the date hereof,
including, without limitation, out-of-pocket expenses incurred in connection
with the transactions contemplated by the MSA and each of the documents referred
to therein.

Nothing in this Agreement shall have the effect of prohibiting Apollo or any of
its Affiliates from receiving from the Company or any of its subsidiaries or
Affiliates any other fees, including any fee payable pursuant to Section 6.

Reference is made to the Credit Agreement to be entered into at or prior to the
consummation of the transactions contemplated by the MSA (as amended, restated,
modified or supplemented and in effect from time to time, the "Credit
Agreement"), among the Company, RPP Inc., RPP Capital Corporation, Resolution
Nederland B.V., Salomon Smith Barney Inc., Morgan Guaranty Trust Company of New
York, and Morgan Stanley Senior Funding, Inc. Any portion of the fees payable to
Apollo under this Agreement which the Company is prohibited from paying to
Apollo under the Credit Agreement, shall be deferred, shall accrue and shall be
payable at the earliest time permitted under the Credit Agreement or upon the
payment in full of all obligations under the Credit Agreement. The Company shall
notify Apollo if the Company shall be unable to pay any fees pursuant to the
Credit Agreement on each date on which the Company would otherwise make a
payment of fees under this Agreement to Apollo."

Effectiveness.
This Amendment shall become effective as of the date hereof.
No Other Amendments.
Except as expressly set forth herein, the Management Consulting Agreement
remains in full force and effect in accordance with its terms and nothing
contained herein shall be deemed to be a waiver, amendment, modification or
other change of any term, condition or provision of the Management Consulting
Agreement.
References to the Management Consulting Agreement
. From and after the date hereof, all references in the Management Consulting
Agreement and any other documents to the Management Consulting Agreement shall
be deemed to be references to the Management Consulting Agreement after giving
effect to this Amendment.
Headings.
The headings used herein are for convenience of reference only and shall not
affect the construction of, nor shall they be taken into consideration in
interpreting, this Amendment.
Counterparts.
This Amendment may be executed in any number of separate counterparts, each of
which shall be an original and all of which taken together shall constitute one
and the same instrument. Facsimile counterpart signatures to this Amendment
shall be acceptable and binding.
Applicable Law.
THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO PRINCIPLES OF
CONFLICTS OF LAW).

[SIGNATURE PAGES FOLLOW]

IN WITNESS WHEREOF,

the parties have duly executed this Amendment as of the date first above
written.



RESOLUTION PERFORMANCE

PRODUCTS LLC

By: /s/ Marvin O. Schlanger                                 

Name: Marvin O. Schlanger

Title: Chairman and Chief Executive Officer

APOLLO MANAGEMENT IV, L.P.

By: /s/ Joshua Harris                                 

Name:

Title: